DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 02/16/2021. Claims 1-20 are pending, and likewise, Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards Signals per se. The claim recites “A computer-readable storage medium”. The claims and the specification do not state that the computer-readable storage medium(CRM) are non-transitory. Transitory CRM include signals per se, and are not part of the four statutory categories.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Independent Claims 1, 11 and 20 recites “acquiring a source statement input by a user;”, “translating the source statement into a first target statement;”, “5determining whether the user adjusts a first vocabulary in the first target statement;”, “in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary;”, “and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement”.
	Claim 11 also recites “at least one processor, and 31BY21 EX0211FBPE-US/BYD-0003USO1 a memory, which is configured to store an executable instruction which, when executed by the at least one processor, causes the electronic device to perform”.
	Claim 20 also recites “A computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, performs:”
	The limitations “acquiring a source statement input by a user;”, “translating the source statement into a first target statement;”, “5determining whether the user adjusts a first vocabulary in the first target statement;”, “in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary;”, “and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement” as drafted covers a mental process, as this could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 11 recites “at least one processor, and 31BY21 EX0211FBPE-US/BYD-0003USO1 a memory, which is configured to store an executable instruction which, when executed by the at least one processor, causes the electronic device to perform”. Claim 20 Also recites “A computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, performs”. These limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 1, 11 and 20 do not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claims 11 and 20, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1, 11 and 20 do not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claims 2 and 12 recite the additional limitations “wherein determining whether the user adjusts the first vocabulary in the first target statement comprises: determining whether the user performs a selection operation on the first vocabulary;”, “and in response to determining that the user performs the selection operation on the first 15vocabulary, determining that the user adjusts the first vocabulary.”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 2 and 12 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 2 and 12 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 3 and 13 recite the additional limitations “wherein acquiring the second vocabulary for replacing the first vocabulary comprises: determining at least one candidate vocabulary for replacing the first vocabulary;”, “displaying the at least one candidate vocabulary to the user;”, “20determining whether the user selects a candidate vocabulary from the at least one candidate vocabulary;”, “and in response to determining that the user selects the candidate vocabulary from the at least one candidate vocabulary, using the selected candidate vocabulary as the second vocabulary”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 3 and 13 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 3 and 13 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 4 and 14 recite the additional limitations “wherein acquiring the second vocabulary for replacing the first vocabulary comprises: receiving the second vocabulary input by the user for replacing the first vocabulary”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 4 and 14 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 4 and 14 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 5 and 15 recite the additional limitations “wherein translating the source statement into the first target 5statement comprises: translating the source statement into the first target statement by using a translation model;”, “and wherein determining the at least one candidate vocabulary for replacing the first vocabulary comprises: 10determining a position of the first vocabulary in the first target statement;”, “and acquiring, based on the position, the at least one candidate vocabulary from an intermediate result of the translation model”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 5 and 15 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 5 and 15 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 6 and 16 recite the additional limitations “wherein adjusting, based on the second vocabulary, the vocabulary sequence located in the front of the first vocabulary and the vocabulary sequence 15located behind the first vocabulary in the first target statement to generate the second target statement comprises: adjusting, based on the vocabulary sequence located in the front of the first vocabulary in the first target statement and the second vocabulary, the vocabulary sequence located behind the first vocabulary as a first vocabulary sequence; 20adjusting, based on the second vocabulary and the first vocabulary sequence, the vocabulary sequence located in the front of the first vocabulary as a second vocabulary sequence;”, “and generating the second target statement based on the second vocabulary sequence and the first vocabulary sequence”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 6 and 16 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 6 and 16 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 7 and 17 recite the additional limitations “after generating the second target statement, further comprising”(Claim 17 “further performing”) “determining whether the user adjusts a third vocabulary in the second target statement;”, “and 30BY21 EX0211FBPE-US/BYD-0003USO1 in response to determining that the user adjusts the third vocabulary in the second target statement, acquiring a fourth vocabulary for replacing the third vocabulary, and adjusting, based on the fourth vocabulary, a vocabulary sequence located in the front of the fourth vocabulary and a vocabulary sequence located behind the fourth vocabulary in the 5second target statement, while maintaining the second vocabulary unchanged”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 7 and 17 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 7 and 17 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 8 and 18 recite the additional limitations “further comprising”(Claim 18 “further performing”) “recording the first vocabulary and the second vocabulary in a modification history, wherein the modification history is used for determining a modification intention of the user to determine whether to adjust a target statement following the second target statement according 10to the modification intention”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 8 and 18 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 8 and 18 contain no additional limitations. The claim as drafted is not patent eligible.

Dependent Claims 9 and 19 recite the additional limitations “wherein adjusting the target statement following the second target statement according to the modification intention comprises: determining, according to the modification intention, a recommended adjustment vocabulary and a recommended correction vocabulary of a to-be-adjusted target statement, and 15displaying the recommended correction vocabulary at a position adjacent to the recommended adjustment vocabulary to the user for selecting;”, “and in a case where the user selects the recommended correction vocabulary, adjusting, based on the recommended correction vocabulary, a vocabulary sequence located in front of the recommended correction vocabulary and a vocabulary sequence located behind the 20recommended correction vocabulary to obtain a fifth target statement”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper. 
These judicial exceptions are not integrated into a practical application, as Claims 9 and 19 contain no additional limitations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as Claims 9 and 19 contain no additional limitations. The claim as drafted is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. “PRIMT: A Pick-Revise Framework for Interactive Machine Translation” hereinafter Cheng, and further in view of Kim et al. (US 20190012314 A1).

Regarding Claim 1:
Cheng teaches an interactive machine translation method, comprising: translating the source statement into a first target statement(Pg 1241, Para 2(first full), Ln 1-4, translation result); 
5determining whether the user adjusts a first vocabulary in the first target statement(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one. Pg 1241, 2.1 PRIMT System, Para 2, Ln 1-2, human translator picks the phrase….and revise the translation from "the" to "anti-terrorism"); 
in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one); 
and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement(Pg 1241, 2.1 PRIMT System, Para 2, Ln 3-9, revise the translation from "the" to "anti-terrorism" ….decoder re-translates the sentence.…. generates the correct translation for the pick-revise pair (PRP.. improves the translation around the PRP (bold parts). See Pg 1241, Table 1, Baseline -> PR, “the” is changed to “anti-terrorism”, and words are changed/added on both the left and right of “anti-terrorism”. Also see Pg 1247, Table 8 for more examples).
Cheng does not teach acquiring a source statement input by a user.
In the same field of Interactive Machine Translation, Kim teaches acquiring a source statement input by a user(Para [0078], Ln 2-3, plurality of users may input conversations with each other. Para [0082], Ln 9-13, receive a user input for selecting a sentence or word for verifying whether the translated content provided through the translation verification GUI 230 is a correct translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cheng, with the user input for translation of Kim, as it enables communication between users(Para [0078], Ln 2-3).

Regarding Claim 2:
The combination of Cheng and Kim teaches the method of claim 1, and Cheng teaches wherein determining whether the user adjusts the first vocabulary in the first target statement comprises: determining whether the user performs a selection operation on the first vocabulary(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one. Pg 1241, 2.1 PRIMT System, Para 2, Ln 1-2, human translator picks the phrase….and revise the translation from "the" to "anti-terrorism"); 
and in response to determining that the user performs the selection operation on the first 15vocabulary, determining that the user adjusts the first vocabulary(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one. Pg 1241, 2.1 PRIMT System, Para 2, Ln 1-5, human translator picks the phrase….and revise the translation from "the" to "anti-terrorism").

Regarding Claim 3:
The combination of Cheng and Kim teaches the method of claim 1, and Cheng teaches wherein acquiring the second vocabulary for replacing the first vocabulary comprises: determining at least one candidate vocabulary for replacing the first vocabulary(Pg 1243, 3.2.1 RSM Training, Para 1, Ln 3-6, The goal of RSM is to predict the correct translation); 
displaying the at least one candidate vocabulary to the user(Pg 1243, 3.2.1 RSM Training, Para 1, Ln 3-6, predict the correct translation and suggest users to replace the wrong translation with the predicted one); 
20determining whether the user selects a candidate vocabulary from the at least one candidate vocabulary(Pg 1243, 3.2.1 RSM Training, Para 1, Ln 3-6, The users can either accept it or use another translation); 
and in response to determining that the user selects the candidate vocabulary from the at least one candidate vocabulary, using the selected candidate vocabulary as the second vocabulary(Pg 1243, 3.2.1 RSM Training, Para 1, Ln 3-6, The goal of RSM is to predict the correct translation and suggest users to replace the wrong translation with the predicted one. The users can either accept it or use another translation).

Regarding Claim 4:
The combination of Cheng and Kim teaches the method of claim 1, and Cheng teaches wherein acquiring the second vocabulary for replacing the first vocabulary comprises: receiving the second vocabulary input by the user for replacing the first vocabulary(Pg 1241, Para 2(first full), Ln 5-7, the correct translation is selected from the translation table (or manually added) to replace the original one).

Regarding Claim 5:
The combination of Cheng and Kim teaches the method of claim 3, and Cheng teaches wherein translating the source statement into the first target 5statement comprises: translating the source statement into the first target statement by using a translation model(Pg 1244, 4.1.1 Translation Settings, Ln 1-3, Through out the experiments, we use an in-house implementation of the phrase-based machine translation system (Koehn et al., 2003)); 
and wherein determining the at least one candidate vocabulary for replacing the first vocabulary comprises: 10determining a position of the first vocabulary in the first target statement(Pg 1241, Para 2(first full), Ln 4-5, wrongly-translated phrase is selected from the whole sentence. Also Table 1, Ln 4-5, The dashed underline phrase is picked as the error to be modified by L2R. Position is determined by the act of selecting it. Abstract, Ln 11-12, The picked phrase could be at any position of the sentence); 
and acquiring, based on the position, the at least one candidate vocabulary from an intermediate result of the translation model(Pg 1242, 2.3 Revising, Para 1, Ln 1-3, In the revising step, the users revise the translation of s j i by selecting the correct translation t ′ from the translation table. Pg 1243, 3.2.1 RSM training, Para 2, Ln 1-2, Translation table has multiple translation options for one phrase. Is based on position as the options are for the phrase at the position selected. Pg 1245, 4.4 Translation Quality, Para 1, Ln 4-7, the translation table might not contain the correct translation for source phrase, due to the limitation of the training of our current MT system. This shows that the options are from the translation model. Also Pg 1242, 3 Automatic, Para 1, Ln 8-13, picking and revising tasks as classification tasks a….Note that these automatic suggestion models could be interpreted as simplified confidence measurements).

Regarding Claim 7:
The combination of Cheng and Kim teaches the method of claim 1, and Cheng teaches after generating the second target statement, further comprising: determining whether the user adjusts a third vocabulary in the second target statement(Pg 1247, Table 8, Example 2, shows PR*2, a second iteration of the process. Pg 1246, 5 Example Analysis, Para 4, Ln 4-10, . In the next PR cycle, revising the translation of " 过程" from "process" to "course”. Pg 1241, 2.1 PRIMT System, Para 2, Ln 1-2, human translator picks the phrase….and revise the translation from "the" to "anti-terrorism" ); 
and 30BY21 EX0211FBPE-US/BYD-0003USO1 in response to determining that the user adjusts the third vocabulary in the second target statement, acquiring a fourth vocabulary for replacing the third vocabulary(Pg 1246, 5 Example Analysis, Para 4, Ln 4-10, In the next PR cycle, revising the translation of " 过程" from "process" to "course”), 
and adjusting, based on the fourth vocabulary, a vocabulary sequence located in the front of the fourth vocabulary and a vocabulary sequence located behind the fourth vocabulary in the 5second target statement(Pg 1246, 5 Example Analysis, Para 4, Ln 4-10, makes the neighboring translation changing from "," to ", and". Also Pg 1247, Table 8, Example 2, PR*2, shows process being removed. Both sides can be affected), 
while maintaining the second vocabulary unchanged(Pg 1247, Table 8, Example 2, shows that none of the selected words are changed in subsequent iterations. Pg 1242, 2.4 Decoder and Model, Para 1, Ln 1-4, A pick-revise pair (PRP), (s j i , t ′ ), is obtained after a PR cycle …. constrained decoder to search for the best translation with the previous PRPs as constraints).

	Regarding Claim 11:
Cheng teaches translating the source statement into a first target statement(Pg 1241, Para 2(first full), Ln 1-4, translation result); 
5determining whether the user adjusts a first vocabulary in the first target statement(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one. Pg 1241, 2.1 PRIMT System, Para 2, Ln 1-2, human translator picks the phrase….and revise the translation from "the" to "anti-terrorism"); 
in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one); 
and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement(Pg 1241, 2.1 PRIMT System, Para 2, Ln 3-9, revise the translation from "the" to "anti-terrorism" ….decoder re-translates the sentence.…. generates the correct translation for the pick-revise pair (PRP.. improves the translation around the PRP (bold parts). See Pg 1241, Table 1, Baseline -> PR, “the” is changed to “anti-terrorism”, and words are changed/added on both the left and right of “anti-terrorism”. Also see Pg 1247, Table 8 for more examples).
Cheng does not teach an electronic device, comprising: at least one processor, and 31BY21 EX0211FBPE-US/BYD-0003USO1 a memory, which is configured to store an executable instruction which, when executed by the at least one processor, causes the electronic device to perform:
acquiring a source statement input by a user.
In the same field of Interactive Machine Translation, Kim teaches an electronic device, comprising: at least one processor, and 31BY21 EX0211FBPE-US/BYD-0003USO1 a memory, which is configured to store an executable instruction which, when executed by the at least one processor, causes the electronic device to perform(Para [0147], Ln 1-8, may include at least one of a CPU, a random-access memory (RAM). Para [0146], Ln 1-5, the controller 110 may control an overall operation … by executing a program stored in a memory):
acquiring a source statement input by a user(Para [0078], Ln 2-3, plurality of users may input conversations with each other. Para [0082], Ln 9-13, receive a user input for selecting a sentence or word for verifying whether the translated content provided through the translation verification GUI 230 is a correct translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cheng, with the user input for translation, and the generic computer hardware of Kim, as it enables communication between users(Para [0078], Ln 2-3), and it provides an environment for the system to be realized(Para [0146], Ln 1-5).

	Regarding Claim 12:
Claim 12 contains similar limitations as Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Regarding Claim 14:
Claim 14 contains similar limitations as Claim 4, and is therefore rejected for the same reasons.

Regarding Claim 15:
Claim 15 contains similar limitations as Claim 5, and is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 7, and is therefore rejected for the same reasons.

	Regarding Claim 20:
Cheng teaches translating the source statement into a first target statement(Pg 1241, Para 2(first full), Ln 1-4, translation result); 
5determining whether the user adjusts a first vocabulary in the first target statement(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one. Pg 1241, 2.1 PRIMT System, Para 2, Ln 1-2, human translator picks the phrase….and revise the translation from "the" to "anti-terrorism"); 
in response to determining that the user adjusts the first vocabulary in the first target statement, acquiring a second vocabulary for replacing the first vocabulary(Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one); 
and adjusting, based on the second vocabulary, a vocabulary sequence located in a front of the first vocabulary and a vocabulary sequence located behind the first vocabulary in the first 10target statement to generate a second target statement(Pg 1241, 2.1 PRIMT System, Para 2, Ln 3-9, revise the translation from "the" to "anti-terrorism" ….decoder re-translates the sentence.…. generates the correct translation for the pick-revise pair (PRP.. improves the translation around the PRP (bold parts). See Pg 1241, Table 1, Baseline -> PR, “the” is changed to “anti-terrorism”, and words are changed/added on both the left and right of “anti-terrorism”. Also see Pg 1247, Table 8 for more examples).
Cheng does not teach a computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, performs:
acquiring a source statement input by a user.
In the same field of Interactive Machine Translation, Kim teaches A computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, performs(Para [0147], Ln 1-8, may include at least one of a CPU, a random-access memory (RAM). Para [0146], Ln 1-5, the controller 110 may control an overall operation … by executing a program stored in a memory):
acquiring a source statement input by a user(Para [0078], Ln 2-3, plurality of users may input conversations with each other. Para [0082], Ln 9-13, receive a user input for selecting a sentence or word for verifying whether the translated content provided through the translation verification GUI 230 is a correct translation).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Cheng, with the user input for translation, and the generic computer hardware of Kim, as it enables communication between users(Para [0078], Ln 2-3), and it provides an environment for the system to be realized(Para [0146], Ln 1-5).

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Kim as applied to claim 1 above, and further in view of Green et al. “Human Effort and Machine Learnability in Computer Aided Translation” hereinafter Green.

Regarding Claim 8:
The combination of Cheng and Kim teaches the method of claim 1, but does not teach further comprising: recording the first vocabulary and the second vocabulary in a modification history, wherein the modification history is used for determining a modification intention of the user to determine whether to adjust a target statement following the second target statement according 10to the modification intention.
In the same field of Interactive Machine Translation, Green teaches further comprising: recording the first vocabulary and the second vocabulary in a modification history(Pg 1227, 2.2 User Activity Logging, Para 1, Ln 4-6, where f is the source sequence, eˆ is the latest 1-best machine translation of f, h is the correction of eˆ. Pg 1228, 3.2 Tuning, Para 1, Ln 1-3, BLEU …for baseline tuning to independent references, and HTER for re-tuning to human corrections. Para 2, Ln 5, HTER is HTER(h, eˆ). As h and e^ are used for the tuning, they are recorded), 
wherein the modification history is used for determining a modification intention of the user to determine whether to adjust a target statement following the second target statement according 10to the modification intention(Pg 1228, 3.2 Tuning, Para 1, Ln 1-3, HTER for re-tuning to human corrections. Para 2, Ln 5, HTER is HTER(h, eˆ). Pg 1227, Real-Time autocomplete, Para 1, Ln 6-7, Up to four distinct suggestions are then shown at the point of translation. Pg 1232, 5 MT Re-tuning, Para 1, Ln 5-8, Now we investigate re-tuning the MT system to the corrections by simply re-starting the online learning algorithm from the baseline weight vector w, this time scoring with HTER. Weights are changed in retuning, which changes probabilities of translation outputs. As shown HTER is based on h and e^, so it is according to the modification intention).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Cheng and Kim with the re-tuning of Green, as it helps improve translation quality(Abstract, Ln 22-25).

Regarding Claim 9:
The combination of Cheng, Kim and Green teaches the method of claim 8, and Cheng teaches wherein adjusting the target statement following the second target statement according to the modification intention comprises(Pg 1245, 4.4 Translation Quality, Para 1, Ln 2-3, We perform similar experiments on all NIST04 and NIST05 data. There are multiple iterations, so a target statement following the second): 
and in a case where the user selects the recommended correction vocabulary (Pg 1241, Para 2(first full), Ln 4-7, wrongly-translated phrase is selected… correct translation is selected from the translation table (or manually added) to replace the original one), 
adjusting, based on the recommended correction vocabulary, a vocabulary sequence located in front of the recommended correction vocabulary and a vocabulary sequence located behind the 20recommended correction vocabulary to obtain a fifth target statement(Pg 1241, 2.1 PRIMT System, Para 2, Ln 3-9, revise the translation from "the" to "anti-terrorism" ….decoder re-translates the sentence.…. generates the correct translation for the pick-revise pair (PRP.. improves the translation around the PRP (bold parts). See Pg 1241, Table 1, Baseline -> PR, “the” is changed to “anti-terrorism”, and words are changed/added on both the left and right of “anti-terrorism”. Also see Pg 1247, Table 8 for more examples).
The combination of Cheng, Kim and Green does not teach determining, according to the modification intention, a recommended adjustment vocabulary and a recommended correction vocabulary of a to-be-adjusted target statement, and 15displaying the recommended correction vocabulary at a position adjacent to the recommended adjustment vocabulary to the user for selecting.
In the same field of Interactive Machine Translation, Green teaches determining, according to the modification intention, a recommended adjustment vocabulary and a recommended correction vocabulary of a to-be-adjusted target statement(Pg 1228, 3.2 Tuning, Para 1, Ln 1-3, HTER for re-tuning to human corrections. Pg 1227, Real-Time autocomplete, Para 1, Ln 6-7, Up to four distinct suggestions are then shown at the point of translation. Pg 1227, Fig 2, shows alternative suggestions for “regularly visit”. While the auto complete is automatic Cheng teaches selecting what is going to be adjusted as shown above), 
and 15displaying the recommended correction vocabulary at a position adjacent to the recommended adjustment vocabulary to the user for selecting(Pg 1227, Real-Time autocomplete, Para 1, Ln 6-7, Up to four distinct suggestions are then shown at the point of translation. Also Fig 2, shows them adjacent).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Cheng, Kim and Green with the re-tuning and translation suggestions of Green, as it helps improve translation quality(Abstract, Ln 22-25).

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 8, and is therefore rejected for the same reasons.

Regarding Claim 19:
Claim 19 contains similar limitations as Claim 9, and is therefore rejected for the same reasons.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Kim as applied to claim 1 above, and further in view of Peris et al. “Online Learning for Neural Machine Translation Post-editing” hereinafter Peris.

Regarding Claim 10:
The combination of Cheng and Kim teaches the method of claim 1, and Cheng teaches wherein translating the source statement into the first target statement comprises: translating the source statement into the first target statement by using a pre-trained model(1244, 4.1.1 Translation Settings, Para 1, Ln 1-6, we use … phrase-based machine translation system (Koehn et al., 2003) and incorporate our PRIMT framework into the translation system. The parallel data for training the translation model includes 8.2 million sentences pairs); 
The combination of Cheng and Kim does not teach and 25wherein the method further comprises: updating the model by using the source statement and the second target statement.
In the same field of Interactive Machine Translation, Peris teaches and 25wherein the method further comprises: updating the model by using the source statement and the second target statement(Pg 1, Abstract, Ln 5-9, improving neural machine translation systems, using online learning techniques and treating the post-edited translations as new, fresh training data. Pg 3, 4, Online gradient descent, Para 1, Ln 1-3, Online SGD updates the model parameters after each sample. Therefore, for a single sample (xt , yt). Pg 3, 3.1 Training, Para 1, Ln 5-6, T source–target sentence pairs (xt and yt , respectively)).
It would have been obvious for one skilled in the art, at the effective time of filling to modify the combination of Cheng and Kim with the online learning of Peris, as it improves translation quality(Pg 1, Abstract, Ln 5-9).

Claim 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
New discussed References: Barrachina et al. “Statistical Approaches to Computer-Assisted Translation” hereinafter Barrachina.

Regarding Claim 6:
The combination of Cheng and Kim teaches the method of claim 1, but does not teach wherein adjusting, based on the second vocabulary, the vocabulary sequence located in the front of the first vocabulary and the vocabulary sequence 15located behind the first vocabulary in the first target statement to generate the second target statement comprises: adjusting, based on the vocabulary sequence located in the front of the first vocabulary in the first target statement and the second vocabulary, the vocabulary sequence located behind the first vocabulary as a first vocabulary sequence; 20adjusting, based on the second vocabulary and the first vocabulary sequence, the vocabulary sequence located in the front of the first vocabulary as a second vocabulary sequence; and generating the second target statement based on the second vocabulary sequence and the first vocabulary sequence.
	In the same field of Interactive Machine Translation, Barrachina teaches adjusting, based on the vocabulary sequence located in the front of the first vocabulary in the first target statement and the second vocabulary, the vocabulary sequence located behind the first vocabulary as a first vocabulary sequence(Pg 7, Fig 1, Ln 2-6, Each step starts with a previously fixed target language prefix tp, from which the system suggests a suffix ˆts. Then the user accepts ….This produces a new prefix, composed by the prefix from the previous iteration and the accepted and typed text, (a) (k), to be used as tp in the next step);
	Barrachina does not teach adjusting, based on the second vocabulary and the first vocabulary sequence, the vocabulary sequence located in the front of the first vocabulary as a second vocabulary sequence; and generating the second target statement based on the second vocabulary sequence and the first vocabulary sequence.
	For this reason it is believed to contain allowable subject matter over prior art of record.

	Regarding Claim 16:
	Claim 16 contains similar limitations as Claim 6, and therefore contains allowable subject matter for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weng et al. “Correct-and-Memorize: Learning to Translate from Interactive Revisions”
Interactive Machine Translation with adjusting both sides of user selected text. Shares one common inventor and assignee name with the instant application.
	Peris et al. “Active Learning for Interactive Neural Machine Translation of Data Streams”
Interactive Machine Translation with iterative adjustment of model.
Peris et al. “Interactive neural machine translation”
Interactive Machine Translation with the ability to adjust both sides of the corrected vocabulary.
	Gonzalez-Rubio et al. “Beyond Prefix-Based Interactive Translation Prediction”
Interactive Machine Translation with the ability to adjust both sides of the corrected vocabulary.
	Waibel et al. (US 20180011842 A1) 
Interactive Machine translation with iterative model updating.
	Lawson-Tancred (US 20090076792 A1) 
Interactive Machine Translation with correction memory.
	Tregaskis (US 20120022852 A1)
Interactive Machine Translation with translation memory.
	Seo et al. (US 20090063128 A1)
Interactive Machine Translation, with updating translation after correction.
	Mercier et al. (US 20030105621 A1)
Interactive Machine Translation, with source-correction memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 11:00 am - 9:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658